 

Exhibit 10.2

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”), is entered into as of May 9, 2016,
by and between N. Malone Mitchell 3rd (“Mitchell”) and TransAtlantic Petroleum
Ltd. (“TAT”). The parties named above, and their respective successors and
assignees (if any), may sometimes individually be referred to as “Party” and
collectively as the “Parties”.

 

WHEREAS, Mitchell has guaranteed the payment of director and officer liability
premiums in the amount of $435,198 (the “Guaranteed Payments”) payable to US
Premium Finance solely in the event of a change of control of TAT; and

 

WHEREAS, TAT has agreed to indemnify Mitchell from any Damages related to the
Guaranteed Payments.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree and covenant as follows:

 

Section 1.For purposes of this Agreement, in addition to the other terms defined
herein, the following terms have the meanings specified or referred to in this
Section 1:

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are generally open for commercial business in the city of Dallas, Texas.

 

“Damages” means all costs, liabilities, claims and expenses (which include
interest, penalties, attorney’s fees and amounts paid in investigation, defense
or settlement of any claim in respect of the foregoing).

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or governmental body.

 

Section 2.Indemnification.  Subject to the limitations and conditions set forth
in this Agreement, TAT shall indemnify and hold harmless, to the fullest extent
permitted by law, Mitchell for the amount of any Damages suffered or incurred by
Mitchell arising directly or indirectly from, or in connection with, the
Guaranteed Payments.

 

Section 3.Limitation on Damages.  Mitchell waives his rights to claim or recover
any indirect, consequential, punitive, multiple, or other exemplary Damages
(whether statutory or common law).

 

Section 4.Procedure for Indemnification. A claim for indemnification may be
asserted by notice to the Party from whom indemnification is sought.

 

Section 5.Notices. All notices, consents, waivers, and other formal
communications under this Agreement must be in writing and will be deemed to
have been duly given: (a) if delivered by hand, sent by certified or registered
mail or sent by an overnight courier service, when received; and, provided that
if such date is a day other than a Business Day, where the recipient Party is
located, then such notice

1

--------------------------------------------------------------------------------

 

shall be deemed to have been given and received on the first Business Day, where
the recipient Party is located, following the date of such delivery; and (b) if
sent by facsimile or e-mail transmission and successfully transmitted before
5:00 p.m. on a Business Day, where the recipient Party is located, then on that
Business Day, and if transmitted after 5:00 p.m. on that day or on a day that is
not a Business Day, then on the first Business Day, where the recipient Party is
located, following the date of transmission, in each case to the appropriate
addresses and facsimile numbers set forth below (or to such other addresses and
facsimile numbers as a party may designate by notice to the other parties). A
copy of any notice, consent, waiver or other formal communications shall also be
sent by electronic mail to the recipient’s address set forth below; provided,
however, that the failure to comply with this requirement shall not affect the
effectiveness of such notice, consent, waiver or other formal communication if
the other provisions of this Section 5 are followed. 

 

TAT:

TransAtlantic Petroleum Ltd.

ATTN:  Chad Burkhardt

16803 North Dallas Parkway

Addison, TX 75001

Phone:  214-265-4705

Fax:  214-265-4705

E-Mail: chad.burkhardt@tapcor.com

 

 

MITCHELL:

N. Malone Mitchell, 3rd

16803 North Dallas Parkway

Addison, TX 75001

Phone: 972.590.9913

Fax:  972.590.9913

E-Mail: malone.mitchell@tapcor.com

 

With Copy to:

Christine F. Stroud

16803 North Dallas Parkway

Addison, TX 75001

Phone: 972.590.9879

Fax: 972.590.9879

E-Mail:  christine.stroud@riatacg.com

 

Section 6.Entire Agreement and Amendment. This Agreement constitutes the entire
agreement among the Parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, among the Parties. This Agreement may not be changed, amended
or modified in any manner, except pursuant to an instrument in writing signed on
behalf of each of the Parties hereto.

 

Section 7.Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.

2

--------------------------------------------------------------------------------

 

 

Section 8.Assignment.  None of this Agreement or any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties hereto, in whole
or in part, by operation of law or otherwise, without the prior written consent
of the other Parties, and any attempt to make any such assignment without such
consent shall be null and void.

 

Section 9.Parties in Interest.  Except as otherwise specifically provided
herein, this Agreement shall be binding upon and inure solely to the benefit of
each Party hereto and their respective successors and assigns, and (except as
specifically provided herein) nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 10.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
parties will negotiate in good faith to replace any provision that is invalid or
unenforceable with such other valid provision that most closely replicates the
economic effect and rights and benefits of such invalid or unenforceable
provision.

 

Section 11.Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

Section 12.Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.
Each of the Parties irrevocably submits to the exclusive jurisdiction of the
state and federal courts of the State of Texas and waives any objection which it
may have based upon lack of personal jurisdiction, improper venue or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate.

 

Section 13.Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile signature, each of which will be deemed to
be an original copy of this Agreement and all of which, when taken together,
will be deemed to constitute one and the same agreement.

 

Section 14.Waiver of Trial by Jury. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (2) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, AND (3) IT
MAKES SUCH WAIVERS VOLUNTARILY.

 

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date set forth above.

 

 

 

 

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

By:

/s/ Chad Burkhardt

 

Name:

Chad Burkhardt

 

Title:

Vice President

 

 

 

 

N. MALONE MITCHELL 3rd

 

 

 

 

By:

/s/ N. Malone Mitchell 3rd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to TransAtlantic Petroleum Ltd and N. Malone Mitchell, 3rd
Indemnity Agreement]

 